DETAILED ACTION
	Claims 1-15 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species of SEQ ID NO: 2 with an amino acid residue at position 280 being lysine and at position 117 being arginine, and a plant cell host in the reply filed on 01/21/2022 is acknowledged.

Claim Objections
Claims 14 and 15 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Claims 14 and 15 both depend from another multiply dependent claim (claim 9) and refer to claim 9 and one of claims 2-8 simultaneously and not in the alternative.  Accordingly, the claims 14 and 15 have not been further treated on the merits.

Claims 3-5 objected to because of the following informalities:   
Claims 3 and 5 recite “a basic amino acid or charged amino or nonpolar R group.”  The claims should be placed in better form by reciting “a basic amino acid, a charged amino acid or an amino acid having a nonpolar R group” to make it clear that an amino acid is being replaced with an amino acid.
Claims 4 and 5 recite “a basic amino acid, uncharged amino acid or nonpolar R group.” The claims should be placed in better form by reciting “a basic amino acid, an uncharged amino acid or an amino acid having a nonpolar R group” to make it clear that an amino acid is being replaced with an amino acid.
 Appropriate correction is required.

Claim Interpretation
	Claim 3 recites “the amino acid threonine or such other hydroxylic amino acid or amino acid having an uncharged polar R group is replaced with a basic amino acid or charged or nonpolar R group.”  Claim 4 recites “wherein the amino acid aspartic acid or such other acidic amino acid or amino acid having a polar R group is replaced with a basic amino acid or uncharged or nonpolar R group.”  Claim 5 recites similar language.
	Embodiments of claims reciting a polypeptide or other composition of matter are not required to be made through any process of replacing any amino acid residue.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113(I).
	As such, claims 3-5 are interpreted as stating that at position 117 an amino acid residue that is a basic amino acid, a charged amino acid or an amino acid having a nonpolar R group is present, and/or as stating that at position 280 a basic amino acid, an uncharged amino acid or an amino acid having a nonpolar R group is present.
In claim 2, a polypeptide having SEQ ID NO: 2 is also considered to define positions 117 and 280 with respect to “the processed plastid polypeptide” since the specification, for example page 4, indicates that SEQ ID NO: 2 is a plastid processed polypeptide.  Further, Uniprot, Accession No. P22337, 2018, www.uniprot.org, evidences that SEQ ID NO: 2 lacks a plastid/chloroplast transit peptide as to be a processed plastid polypeptide.
	This section applies to all rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the processed plastid polypeptide sequence” in lines 4-5, 9 and 12-13. There is insufficient antecedent basis for this limitation in the claim.  There is no literal antecedent basis for this claim term.  Further, recitation of SEQ ID NO: 2 cannot be considered to provide for inherent antecedent basis for the claim term “the processed plastid polypeptide sequence” since SEQ ID NO: 2 is recited in claim 2 to define the meaning of corresponding positions but is not a required structural feature of claim 2.  That is, embodiments of claim 2 do not require any polypeptide having a specific identity to SEQ ID NO: 2. Claim 2, as presently recited appears to require, for example, an amino acid replacement of the threonine at amino acid residue 117 of both “the processed plastid polypeptide sequence” and corresponding to residue 117 of SEQ ID NO: 2 or in a plant stearoyl-ACP desaturase polypeptide.  Without a sufficient antecedent basis for the claim term “the processed plastid polypeptide sequence” an ordinarily skilled artisan cannot readily understand how to avoid infringement.  See MPEP 2173.02(II).
Claim 8 recites the limitation "the wild-type or native, non mutant plant stearoyl-acyl carrier protein (ACP) desaturase polypeptide" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  There is no literal antecedent basis for this claim term.  Further, there is nothing in claims 1 and 2 from which claim 8 depends that may provide for an inherent antecedent basis for this claim term. As set forth in MPEP 2113(I), “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  Claim 8 recites a composition of matter and is not limited by the performance of any active step of a method.  Embodiments of claim 8 are not required to be made from any specific “other” protein by mutagenesis or otherwise.  As such, there no specific protein or See MPEP 2173.02(II).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed.  For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or 
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  MPEP 2163(II)(3)(a).
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).” MPEP 2163(II)(3)(a).
Scope of claims

“Mutants of the polypeptide of the present invention contemplate amino acid substitutions or replacements wherein one type of amino acid is replaced or substituted with a distinct amino acid.” Specification, para. [00062].  It is noted that the claims recite compositions of matter and embodiments are not limited to being made by any process.  See MPEP 2113(I).  The claims do not establish any specific sequence to which substitutions are made to make a “mutant plant diiron enzyme” or a “mutant stearoyl-acyl carrier protein (ACP) desaturase” wherein SEQ ID NO: 2 is recited only to define the meaning of residue 117 or 280.  The claims do not require any minimum identity to any sequence.  The specification, para. [000129], recite various other stearoyl-ACP desaturase sequences that are also intended embodiments of the claims that are significantly different from recited SEQ ID NO: 2; however, embodiment stearoyl-ACP desaturases are not limited to those identified in the specification.
Guidance provided by the specification an analysis
Figure 1 and para. [000192]-[000194] of the specification describe the ability of a desaturase being recited SEQ ID NO: 2 and point mutations thereof have the ability to form erythro-9,10-dihydroxystearate identified as peak 5 in Figure 1 from oleoyl-ACP.  Erythro-9,10-dihydroxystearate is a minor product formed in addition to other products.  Erythro-9,10-dihydroxystearate is described as a “novel product” which is understood as a product that is at least not commonly formed in nature and whose enzymatic synthesis is not described prior to the current specification and disclosure.  Specification, para. [00010].  Specification, para. [00204], report that 9,10-dihydroxystearate has been reported as a component of castor oil (SEQ ID NO: 2 is an enzyme from the castor plant) wherein the origin of this compound has not been previously described.

That is, the specification reports that although the substitutions T117R and D280K substitutions are present in the triple mutant shown in Fig. 1B, that such a species is unable to produce erythro-9,10-dihydroxystearate from oleoyl-ACP.  The same is evidence that production of erythro-9,10-dihydroxystearate requires a very specific sequence of the enzyme and/or that a combination of T117R, G118L and D280K substitutions eliminates activity for production of erythro-9,10-dihydroxystearate that is otherwise present when only one substitution of T117R and D280K is made.  
Stated in other words, the specification demonstrates that if the substitutions T117R and D280K are made to a desaturase enzyme identical to recited SEQ ID NO: 2 except having a G188L substitution, that activity to form erythro-9,10-dihydroxystearate as recited is not present.  As such, the specification demonstrates that it is unpredictable as to which desaturases significantly different from SEQ ID NO: 2 will have activity to produce erythro-9,10-dihydroxystearate upon introduction of substitutions T117R and D280K including any of the desaturases described in para. [000129].  For example, GenBank, Accession No. GAY44796, 2018, www.ncbi.nlm.gov, referenced inn para. [000129] of the specification, has a Glu residue at position 280 aligned with SEQ ID NO: 2 (position 313 of GenBank GAY44796) wherein it cannot be predicted that introduction of the substitution T117R will introduce activity to form erythro-9,10-dihydroxystearate in the desaturase described by GenBank GAY44796.  
Further, none of the claims are not limited to substitutions 117R and 280K and include substitution to other residues at those positions that can introduce or be compatible with activity to produce erythro-9,10-dihydroxystearate. The function of the substitution 280K is described in the prior art Guy et al. (Remote control of regioselectivity in acyl-acyl carrier protein-desaturases, Proc. Natl. Acad. Sci. USA 108 (2011): 16594-99) (see IDS) state “the presence of negatively charged residues at position 280 of the castor enzyme repel the negatively charged phosphate group of phospho-Ser38, which favors et al., page 16598, left column.  As such, the charge present at position 280 as well as its orientation appears to be critical for altering the activity of the enzyme of SEQ ID NO: 2.  Similarly, since the specification demonstrates that the triple mutant of SEQ ID NO: 2 T117R/G188L/D280K does not have activity to produce erythro-9,10-dihydroxystearate, it is unpredictable if substitutions at position 117 to an amino acid residue other than Arg will have any ability to produce erythro-9,10-dihydroxystearate.
Regarding the genus of claim 1, claim 1 encompasses producing any vicinal diol form a substrate having a double bond using an enzyme that can be considered to be a “mutant” plant diiron enzyme and is not limited to the production of erythro-9,10-dihydroxystearate or any other fatty acid derivative.  Rather, the visceral diol recited can be compounds unrelated to fatty acids.  “The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].” “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”
Here, for the genus of claim 1, the specification discloses that the desaturase of SEQ ID NO: 2 and two point mutants (T117R and D280K) thereof has the ability to produce erythro-9,10-dihydroxystearate but has no demonstration of an ability to form any other vicinal diol product.  From this disclosure, ordinary artisans at the time of filing cannot predict the production of any other vicinal diol compound (other than erythro-9,10-dihydroxystearate) or predict the structure of any enzyme that can be considered to be a mutant plant diiron enzyme that can produce erythro-9,10-dihydroxystearate or other vicinal diols as encompassed by claim 1. The disclosure of the limited number of desaturase species, as discussed above, having only demonstrated ability to produce erythro-9,10-dihydroxystearate as a vicinal diol product does not adequately describe a genus of all possible plant diiron enzymes capable of a dioxygenase reaction to produce any generic vicinal diol as recited since the specification demonstrates that the operability of desaturases or other enzymes that may catalyze such a reaction are not readily predictable.
not readily determinable by an ordinarily skilled artisan at the time of filing.  For this reason, the ordinarily skilled artisan cannot predict the operability of any stearoyl-ACP desaturase not having the substitution T117R or D280K wherein the rejected claims are not limited to substitution at positions 117 and 280 to Arg and Lys but include substitution to other residues whose ability to support production of erythro-9,10-dihydroxystearate is uncertain and not demonstrated.  Further, it is not readily predictable if introduction of the corresponding substitutions T117R or D280K in plant diiron stearoyl-ACP desaturases having significant sequence differences from SEQ ID NO: 2 would introduce activity for production of erythro-9,10-dihydroxystearate as recited.  While SEQ ID NO: 2 is described as having some native ability to produce erythro-9,10-dihydroxystearate it is unclear if other native, naturally-occurring diiron stearoyl-ACP desaturases have such activity.  The description of the specification of erythro-9,10-dihydroxystearate being a “novel” product and the remarks that erythro-9,10-dihydroxystearate has been found in trace amounts in castor oil, but possibly not present in other plant oils, indicates that activity to form erythro-9,10-dihydroxystearate is not common in other naturally-occurring plant diiron stearoyl-ACP desaturases other than SEQ ID NO: 2.  For these reasons, an ordinarily skilled artisan at the time of filing cannot predict the operability of desaturase species to produce erythro-9,10-dihydroxystearate other than those having a high degree of identity of SEQ ID NO: 2 and including a substitutions T117R or D280K.
Further regarding claim 8, claim 8 in addition to restating the genus of claim 2 (as discussed above) further recites a specific requirement that an embodiment polypeptide catalyzes the conversion of oleoyl-ACP to erythro 9,10 dihydroxystearate at least 10 fold more than "the wild-type or native, non mutant plant stearoyl-acyl carrier protein (ACP) desaturase polypeptide" under unstated and undefined reaction conditions.  As discussed above, the scope of claim 8 is indefinite as to the identity of "the wild-type or native, non mutant plant stearoyl-acyl carrier protein (ACP) desaturase polypeptide."  However, as far as such wild-type stearoyl-ACP desaturase includes the desaturase of recited SEQ ID NO: 2, the specification discloses one species being SEQ ID NO: 2 having substitution T117R that appears to have the properties of claim 8 and another species being SEQ ID NO: 2 with the substitutions 
The claims lack adequate written description in the specification for these reasons.  A genus of stearoyl-ACP desaturases having at least 90% identity to SEQ ID NO: 1 and requiring a substitution T117R or D280K may have adequate written description for production of erythro-9,10-dihydroxystearate.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3, 6 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shanklin et al. (U.S. 2011/0321194 A1) as evidenced by Uniprot, Accession No. P22337, 2018, www.uniprot.org.
Shanklin et al., abstract, teach:
Compositions and methods include genetically encoding and expressing a novel Δ9-18:0-ACP desaturase in plant cells. In some embodiments, nucleic acid molecules encode the novel Δ9-18:0-ACP desaturase. In other embodiments, amino acid sequences have Δ9-18:0-ACP desaturase activity. Methods can involve expression of Δ9-18:0-ACP desaturase in plant cells, plant materials, and whole plants for the purpose of increasing the amount of unusual fatty acids in whole plants, plant seeds, and plant materials, for example, seeds.
“Also disclosed are Δ9 desaturase enzymes comprising an amino acid sequence at least 80% identical to SEQ ID NO:2. Δ9 desaturase enzymes of the present invention wherein the amino acid sequence is at least 80% identical to SEQ ID NO:2 may further comprise a serine at the position analogous to position 114 in SEQ ID NO:2; an arginine at the position analogous to position 117 in SEQ ID NO:2; a cysteine at the position analogous to position 118 in SEQ ID NO:2, a leucine at the position analogous to position 179 in SEQ ID NO:2; and/or a threonine at the position analogous to position 188 in SEQ ID NO:2.” Shanklin et al., para. [0019].
“Nucleic acid molecules and Δ9 desaturase enzymes of the present invention may be expressed in plant materials, cells, tissues, or whole plants, to increase the amount of unusual fatty acids in the plant material, cells, tissues, or whole plants, relative to the amount observed in a wild type plant of the same species. Alternative embodiments of the invention include methods for increasing the amount of unusual fatty acids in the plant material, cells, tissues, or whole plants comprising transforming plant material, cells, tissues, or whole plants with the nucleic acid molecule of SEQ ID NO:1, such that the amount of unusual fatty acids in said plant material, cells, tissues, or whole plants is increased.” Shanklin et al., para. [0020].
“Aspects of the present invention concern novel genetically engineered desaturases derived from a parental castor desaturase. In specific embodiments, the genetically engineered desaturase is Com25. Com25 differs from the parental castor desaturase at the following 5 amino acid positions: M114S,  PDB entry 1AFR). In further embodiments, the genetically engineered desaturase may comprise one or more of these 5 mutations in Com25. For example, a genetically engineered desaturase may differ from the parental castor desaturase at the following positions: M114S; T117R; L118C; P179L; G188T; M114S and T117R; M114S and L118C; M114S and P179L; M114S and G188T; T117R and L118C; T117R and P179L; T117R and G188T; L118C and P179L; L118C and G188T; P179L and G188T; M114S, T117R, and L118C; M114S, T117R, and P179L; M114S, T1117R, and G188T; M114S, L118C, and P179L; M114S, L118C, and G188T; M114S, P179L, and G188T; T117R, L118C, and P179L; T117R, L118C, and G188T; T117R, P179L, and G188T; or L118C, P179L, and G188T.” Shanklin et al., para. [0070].
The above is interpreted as teaching a “parental castor desaturase” being as described in PDB entry 1AFR and having the substitution T117R.  P22337 evidences the sequence of the enzyme described in PDB 1AFR with residues 1-33 being a transit peptide and the remaining amino acid residues 34-396 identical to recited SEQ ID NO: 2.  SEQ ID NO: 2 of Shanklin et al. is identical to recited SEQ ID NO: 2 except having substitutions M114S; T117R; L118C; P179L; G188T.  This is further considered to be a description that the “parental castor desaturase” is identical to SEQ ID NO: 2 of Shanklin et al. except having residues Met, Thr, Leu, Pro, Gly and Met at positions 114, 117, 118, 179, and 188, respectively, which yields a sequence identical to recited SEQ ID NO: 2 and amino acid residues 34-396 of recited SEQ ID NO: 2.
As such, Shanklin et al. disclose a variant castor (i.e. plant) desaturase identical to recited SEQ ID NO: 2 with the substitution T117R.  The specification, para. [000194], teach the same desaturase having recited SEQ ID NO: 2 with the substitution T117R reacted with oleoyl-ACP in the presence of O2 produced products including “erythro-9,10-dihydroxystearate.”  MPEP 2112.01(II) provides the following guidance: "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
Here, the prior art of Shanklin et al. disclose the same variant castor desaturase as provided in the working example of the specification and encompassed by the rejected claims such that the same erythro 9,10 dihydroxy stearate since enzymes having the same structure and amino acid sequence have the same activity.  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." MPEP 2112(I). “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.” MPEP 2112(II).
For these reasons, the specification evidences that the variant castor desaturase identical to recited SEQ ID NO: 2 with the substitution T117R (wherein Arginine (R) is an amino acid with a charged R group) inherently has catalytic activity for conversion of oleoyl-ACP to erythro 9,10 dihydroxy stearate.  It is noted that the specification further evidences that the wild-type castor desaturase identical to recited SEQ ID NO: 2 also has activity for conversion of oleoyl-ACP to erythro 9,10 dihydroxy stearate and that erythro 9,10 dihydroxy stearate is a natural product found in castor oil.  Specification, paras. [000197]-[000198].
Regarding claim 8, the specification, para. [00198], explains that “the native castor desaturase can produce small amounts of 9,10-dihydroxystearate (5).”  The specification Fig. 1C shows the products made by the desaturase identical to recited SEQ ID NO: 2 with substitution T117R and Fig. 1F shows the products made by the desaturase identical to recited SEQ ID NO: 5 that is considered to be a “wild type or native, non mutant plant stearoyl-acyl carrier protein (ACP) desaturase polypeptide.”  The peak labeled “5” in Fig. 1C is clearly more than 10-fold the area of the peak labeled “5” in Fig. 1F such that the specification evidences that the desaturase identical to recited SEQ ID NO: 2 with substitution T117R (as disclosed by Shanklin et al.) satisfies the features of claim 8. See MPEP 2112.01.
Regarding claims 9-13, Shanklin et al., para. [0020], as discussed above directly states that the variant castor desaturases disclosed by Shanklin et al. are to be encoded in a nucleic acid molecule and expressed in plant cells or in whole plants.  Claims 1, 7 and 21 of Shanklin et al. are directed towards such nucleic acid is applied to producing a genetically modified plant or plant material (i.e. eukaryotic host cell) genetically modified with a nucleic acid encoding a variant desaturase polypeptide as described by et al. as to overproduce such variant desaturase polypeptide. That is, Shanklin et al. para. [0063]-[0064], state that various constitutive or inducible promoters can be used to express the nucleic acid that is considered to cause an overproduction of the encoded variant desaturase polypeptide as described.  Regarding claim 11, “Preferred plants for modification according to the present invention include Arabidopsis thaliana, borage (Borago spp.), Canola, castor (Ricinus communis).” Shanklin et al., para. [0088].

Claim(s) 1, 2, 4, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guy et al. (Remote control of regioselectivity in acyl-acyl carrier protein-desaturases, Proc. Natl. Acad. Sci. USA 108 (2011): 16594-99) (see IDS) as evidenced by Uniprot, Accession No. P22337, 2018, www.uniprot.org, and Whittle et al. (Revealing the catalytic potential of an acyl-ACP desaturase: Tandem selective oxidation of saturated fatty acids, Proc. Natl. Acad. Sci. USA 105 (2008): 14738-43) (see IDS).
Guy et al., abstract, disclose:
Regiospecific desaturation of long-chain saturated fatty acids has been described as approaching the limits of the discriminatory power of enzymes because the substrate entirely lacks distinguishing features close to the site of dehydrogenation. To identify the elusive mechanism underlying regioselectivity, we have determined two crystal structures of the archetypal Δ9 desaturase from castor in complex with acyl carrier protein (ACP), which show the bound ACP ideally situated to position C9 and C10 of the acyl chain adjacent to the diiron active site for Δ9 desaturation. Analysis of the structures and modeling of the complex between the highly homologous ivy Δ4 desaturase and ACP, identified a residue located at the entrance to the binding cavity, Asp280 in the castor desaturase (Lys275 in the ivy desaturase), which is strictly conserved within Δ9 and Δ4 enzymes but differs between them. We hypothesized that interaction between Lys275 and the phosphate of the pantetheine, seen in the ivy model, is key to positioning C4 and C5 adjacent to the diiron center for Δ4 desaturation. Mutating castor Asp280 to Lys resulted in a major shift from Δ9 to Δ4 desaturation. Thus, interaction between desaturase side-chain 280 and phospho-serine 38 of ACP, approximately 27 Å from the site of double-bond formation, predisposes ACP binding that favors either Δ9 or Δ4 desaturation via repulsion (acidic side chain) or attraction (positively charged side chain), respectively. Understanding the mechanism 
The legend on bottom of page 16594, right column, of Guy et al. states that the crystal structure of “Δ9 desaturase from castor in complex with acyl carrier protein (ACP)” is deposited under PDB codes 2XZ0 and 2XZ1 wherein Uniprot P22337 evidence the amino acid sequence for this Δ9 desaturase from castor.  
The above is interpreted as teaching a variant desaturase having an amino acid sequence identical to as described by P22337 with the substitution D280K.  P22337 evidences the sequence of the enzyme described in PDB 2XZ0 and 2XZ1 with residues 1-33 being a transit peptide and the remaining amino acid residues 34-396 identical to recited SEQ ID NO: 2.  
As such, Guy et al. disclose a variant castor (i.e. plant) desaturase identical to recited SEQ ID NO: 2 with the substitution D280K.  The specification describes the same desaturase polypeptide species being recited SEQ ID NO: 2 with the substitution D280K wherein “We observed that T117R, and to a lesser extent D280K, accumulated a novel product, namely erthro-9,10-dihydroxystearate.”  Specification, para. [00184]. The specification, para. [000191], explains that this erthro-9,10-dihydroxystearate product is produced by reacting a desaturase polypeptide species identical to recited SEQ ID NO: 2 with substitution D280K with oleoyl-ACP in the presence of O2 to produce products as shown in Fig. 1E of the specification wherein peak “5” is erthro-9,10-dihydroxystearate. See specification, para. [000193].
MPEP 2112.01(II) provides the following guidance: "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
Here, the prior art of Guy et al. discloses the same variant castor desaturase as provided in the working example of the specification and encompassed by the rejected claims such that the same variant castor desaturase having recited SEQ ID NO: 2 and having the substitution D280K necessarily has the capability of catalyzing the conversion of oleoyl-ACP to erythro 9,10 dihydroxy stearate since enzymes 
For these reasons, the specification evidences that the variant castor desaturase identical to recited SEQ ID NO: 2 with the substitution D280K (wherein Lysine (K) is an amino acid with a charged or basic R group) inherently has catalytic activity for conversion of oleoyl-ACP to erythro 9,10 dihydroxy stearate.  It is noted that the specification further evidences that the wild-type castor desaturase identical to recited SEQ ID NO: 2 also has activity for conversion of oleoyl-ACP to erythro 9,10 dihydroxy stearate and that erythro 9,10 dihydroxy stearate is a natural product found in castor oil.  Specification, paras. [000197]-[000198].
Regarding claims 9, Guy et al., page 16599, right column, state that mutant Asp280Lys was produced as previously described by Whittle et al. (reference 31 of Guy et al.).  Whittle et al., page 14742, right column, state that mutant desaturase enzymes were expressed from “a pET9d construct in Escherichia coli BL21(DE3) cells” which is a description an isolated nucleic acid encoding the variant castor desaturase identical to recited SEQ ID NO: 2 with the substitution D280K as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whittle et al. (Revealing the catalytic potential of an acyl-ACP desaturase: Tandem selective oxidation of saturated fatty acids, Proc. Natl. Acad. Sci. USA 105 (2008): 14738-43) (see IDS) further in view of Guy et al. (Remote control of regioselectivity in acyl-acyl carrier protein-desaturases, Proc. Natl. Acad. Sci. USA 108 (2011): 16594-99) (see IDS) and Whittle et al. (Engineering D9-16:0-Acyl Carrier Protein (ACP) Desaturase Specificity Based on Combinatorial Saturation Mutagenesis, J. Biol. Chem. 276 (2001): 21500-05) (Whittle et al. 2d) (See IDS) as evidenced by Uniprot, Accession No. P22337, 2018, www.uniprot.org.
Whittle et al., abstract, disclose, “We describe a mutant of the castor acyl-ACP desaturase (T117R/G188L/D280K) that converts stearoyl-ACP into the allylic alcohol trans-isomer (E)-10-18:1-9-OH via a cis isomer (Z)-9-18:1 intermediate.”  
“[We engineered a triple mutant T117R/G188L/D280K of the castor [Symbol font/0x44]9 desaturase (Fig. 1) (referred to in this article as ‘‘mutant desaturase’’) in an attempt to mimic structural features of the ivy [Symbol font/0x44]4 desaturase (14).”  Whittle et al., page 14738, right column. Reference 14 of Whittle et al. is Guy et al.  The teachings of Guy et al. stated above are incorporated herein by reference and are not repeated in full.  In brief, Guy et al. teach a substitution D280K for modifying the activity of castor acyl-ACP desaturase.  “The T117R and G188L mutations were introduced by restriction of desaturase clone 5.2 (31),” where reference 31 of Whittle et al. is Whittle et al. 2d.
The legend on bottom of page 16594, right column, of Guy et al. states that the crystal structure of “Δ9 desaturase from castor in complex with acyl carrier protein (ACP)” is deposited under PDB codes 
Whittle et al. 2d, abstract, teaches substitution to castor acyl-ACP desaturase ([Symbol font/0x44]9-18:0-ACP desaturase) with increased selectivity to 16 carbon substrates.  The most affective mutant identified had the substitutions T117R/G118L. Whittle et al. 2d, abstract.  However, other effective mutants are identified including the single substitution T117R on Table I of Whittle et al. 2d.
The specification indicates that a desaturase having recited SEQ ID NO: 2 with triple substitutions T117R/G188L/D280K does not have activity to convert oleoyl-ACP to erthro-9,10-dihydroxystearate. However, at the time of filing the ordinarily skilled artisan would have been motivated to produce a desaturase mutant having SEQ ID NO: 2 with the substitutions T117R and D280K.  
Whittle et al. teach making a combination of the substitution D280K (as taught by Guy et al.) with the substitutions taught by Whittle et al. 2d.  Whittle et al. teach that the motivation for doing this is to deduce factors “that govern the highly selective production of unusual fatty acids.” Whittle et al., abstract.  As such, Whittle et al. teach the combination of substitutions taught in the prior art of Guy et al. and Whittle et al. 2d to affect substrate and product specificity to generate new activities for production of unusual fatty acids.  In view of this, an ordinarily skilled artisan at the time of filing would have been motivate to combine the single substitution D280K taught by Guy et al. with any of the substitution species taught by Whittle et al. including the substitution T117R as taught on Table I of Whittle et al. 2d which would yield a desaturase identical to recited SEQ ID NO: 2 with the substitution T117R/D280K.  An ordinarily skilled artisan would have been motivated to do this to modify the ability of a desaturase having identity to recited SEQ ID NO: 2 to produce unusual fatty acids which Whittle et al. directly teach is beneficial and of interest.
Regarding recitation of an embodiment of claim 5 being a desaturase capable of catalyzing conversion of oleoyl-ACP to erythro 9,10 dihydroxy stearate, MPEP 2145 provides the following guidance: "The fact that appellant has recognized another advantage which would flow naturally from 
MPEP 2112.01 provides the following guidance:
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Here, as discussed under the rejections under 35 U.S.C. 112(a), the specification indicates that a desaturase identical to recited SEQ ID NO: 2 with the substitution T117R or D280K has the ability to produce erythro 9,10 dihydroxystearate as recited in claim 2. Further, original claim 5 as filed is part of the disclosure of the specification as-filed.  Originally filed claim 5 indicates that a desaturase having T117R/D280K has the ability to produce erythro 9,10 dihydroxystearate as recited in claim 2.
Regarding claim 8, Whittle et al. 2d teach a desaturase identical to recited SEQ ID NO: 2 with substitution T117R.  The specification, para. [00198], explains that “the native castor desaturase can produce small amounts of 9,10-dihydroxystearate (5).”  The specification Fig. 1C shows the products made by the desaturase identical to recited SEQ ID NO: 2 with substitution T117R and Fig. 1F shows the products made by the desaturase identical to recited SEQ ID NO: 5 that is considered to be a “wild type or native, non mutant plant stearoyl-acyl carrier protein (ACP) desaturase polypeptide.”  The peak labeled “5” in Fig. 1C is clearly more than 10-fold the area of the peak labeled “5” in Fig. 1F such that the specification evidences that the desaturase identical to recited SEQ ID NO: 2 with substitution T117R (as disclosed by Whittle et al.) satisfies the features of claim 8. See MPEP 2112.01.
Claim 9, Whittle et al., page 1472, right column, teach that “Desaturase enzyme was generated by expression from a pET9d construct in Escherichia coli BL21 (DE3) cells,” wherein such pET9d construct is an isolated nucleic acid molecule.  As such, at least Whittle et al. motivates an ordinarily skilled artisan at the time of filing that it is advantageous and beneficial to encode any desaturase that may be suggested by the prior art in a nucleic acid in order to achieve the advantage of being able to express and produce the same.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a mutant plant diiron enzyme polypeptide that includes at least one naturally-occurring polypeptide. This judicial exception is not integrated into a practical application because the claim does not recite features that can be considered to be an application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite any additional elements other than a naturally-occurring product.
“This invention characterizes the capability of a stearoyl-ACP type desaturase to convert oleoyl-ACP to a vicinal diol, and is particularly directed to mutant or variant stearoyl-ACP type desaturases and their applicability to generate and increase vicinal diols.” Specification, para. [0006]. “[V]ariant or mutant stearoyl-ACP type desaturase polypeptides are provided wherein one or more amino acid substitution is introduced and wherein the variant or mutant desaturase is capable of converting oleoyl-ACP to a vicinal diol.” Specification, para. [0009]. “As used herein, the term "variant" refers to polynucleotide or polypeptide sequences different from the specifically identified sequences, wherein one or more nucleotides or amino acid residues is deleted, substituted, or added, in a particular aspect wherein one or more nucleotides or amino acid residues is substituted. Variants may be naturally occurring allelic variants, or non-naturally occurring variants. Variants may be from the same or from other species and may encompass homologues, paralogues and orthologues. In certain embodiments, variants of the inventive polypeptides and polypeptides possess biological activities that are the same or similar to those of the inventive polypeptides or polypeptides.” Specification, para. [0091].  “The term "variant" with reference to polypeptides encompasses naturally occurring, recombinantly and synthetically produced polypeptides.” Specification, para. [00095].
See MPEP 2113(I).  The specification, para. [000204], describes “the wild type castor desaturase [i.e. SEQ ID NO: 2], can produce this compound,” i.e. a vicinal diol erythro 9,10 dihydroxystearate from oleoyl-ACP.  As such, the specification evidences that the wild-type or naturally-occurring stearoyl-ACP desaturase having SEQ ID NO: 2 of the specification is a “mutant plant diiron enzyme polypeptide capable of a dioxygenase reaction mechanism wherein a double bond is converted to a vicinal diol.
MPEP 2106(III) directs that claims drawn to 1) a composition of matter (step 1), 2) a law of nature or a natural phenomenon or a product of nature (step 2A) and 3) lacking recitation of additional elements that make the claims directed to significantly more than a judicial exception (step 2B) are ineligible for patenting under 35 U.S.C. 101.  See MPEP 2106(III), flow chart.  Step 2A into two prongs as set forth in MPEP 2106.04(II)(A).
“If the claim includes a nature-based product that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state, then the claim recites a "product of nature" exception, and requires further analysis in Step 2A Prong Two to determine whether the claim as a whole integrates the exception into a practical application.”  MPEP 2106.04(c).  “It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.”  MPEP 2106.04(b)(II).  
“The markedly different characteristics analysis is part of Step 2A Prong One, because the courts use this analysis to identify product of nature exceptions.”  MPEP 2106.04(c).  “The markedly different 
Examiners should keep in mind that if the nature-based product limitation is naturally occurring, there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.”  MPEP 2106.04(c)(I).
Here, claim 1 is directed to a composition of matter such that step 1 is satisfied.  As discussed above, the specification evidences that SEQ ID NO: 2 of the specification is a mutant plant diiron enzyme polypeptide capable of a dioxygenase reaction mechanism wherein a double bond is converted to a vicinal diol. Since the natural product recited in claim 1 is naturally-occurring, for step 2A, prong 1, “there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.”
Regarding, step 2A, prong 2, “Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception.”  MPEP 2106(II)(A)(2).  “Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).”  MPEP 2106.04(d).
In claim 1, there are no additional elements recited other than the judicial exception of a desaturase that includes at least one natural product.  

The claim is directed towards ineligible subject matter for the reasons stated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652